Martin, J.
The executor is bound to complete the execution of the will in the year which follows the testator’s death, unless that *725period be extended. This seems to impose the obligation to collect the debts; or, at all events, to institute suits within that time. For afterwards he cannot sue. In the present case, Norwood not only neglected prosecuting the debtor of the estate during the time of his executorship, but afterwards novated the debt, by joining it to another debt due to himself, and postponing the payment of the aggregate sum to a distant day, securing himself against the consequences of the delay, by taking a mortgage to himself, I think he made the debts his own, and concur in the opinion of my colleague.